Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 30, 1992, which ruled that claimant’s benefit ratio should be reduced to zero.
The maximum amount of unemployment insurance benefits that claimant could receive was $300 per week. After he left his employment in January 1991, claimant began receiving a monthly pension of $1,756.01 from a pension fund that was totally funded by his employer. Because the weekly equivalent of claimant’s pension exceeded the $300 benefit rate, the Unemployment Insurance Appeal Board reduced claimant’s benefit rate to zero pursuant to Labor Law § 600 (7). We reject claimant’s contention that this statute infringes upon his right to equal protection. In dealing with this same issue previously, this Court has specifically stated that "the distinction made in the statute * * * is rational and bears a direct relationship to the underlying purpose of the Unemployment Insurance Law, which is to provide income to unemployed workers who are without earned income” (Matter of Liss [Ross], 80 AD2d 716; see, Matter of Sortina [Gant & Assocs.— Hartnett], 161 AD2d 922, appeal dismissed 76 NY2d 888, lv denied 77 NY2d 801). There is simply no merit to claimant’s argument that the statutory classification constitutes age discrimination.
Weiss, P. J., Levine, Mercure and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.